EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessica Rauckman, Reg. No. 58,975; on January 24, 2022.

The application has been amended as follows: 
	In claim 20, lines 5 and 6, “substantially equal to a diameter or cross section of the vessel when the first end is expanded” was deleted, and in its place,
--when the first end is expanded, the opening facing in a direction proximal to the tubular body and having a diameter substantially equal to a diameter of a lumen of the vessel or having a shape corresponding to a cross-sectional shape of the lumen of the vessel--  was inserted.

	In claim 30, lines 4 and 5, “such that an opening of the first end comprises a similar diameter or cross-section as the vessel and the second end is compressed” was deleted, and in its place,


	In claim 33, line 3, “cross-section” was deleted, and in its place, --a cross-sectional shape--  was inserted.

In line 8, between “wherein” and “tubular”, --the--  was inserted.

Also in line 8, “cross-section” was deleted, and in its place, --cross-sectional shape--  was inserted.

In line 9, “provided” was deleted, and in its place, --defined--  was inserted.

In line 13, “cross-section provided” was deleted, and in its place, --cross-sectional shaped defined--  was inserted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022 was filed before the mailing date of the Notice of Allowance of March 23, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 20, none of the prior art of record, alone or in combination, a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration in which the first end is free to expand into contact with a vessel wall of a vessel thereby forming an opening into the tubular body when the first end is expanded, wherein the opening faces in a direction proximal to the tubular body, and has a diameter substantially equal to a diameter of a lumen of the vessel or has a shape corresponding to a cross-sectional shape of the lumen of the vessel, wherein the second end is compressed and engaged with a guide wire shaft in the first expanded configuration, wherein the tubular body comprises a fold between the first end and the second end, and wherein the tubular body is configured to axially lengthen and shorten through a working range, without substantially radially shortening in width through the working range.
With respect to base claim 30, none of the prior art of record, alone or in combination, none of the prior art of record, alone or in combination, discloses a material capture system, comprising: a tubular body comprising a first end and a second end, wherein the tubular body is transformable to a first expanded configuration within a vessel in which the first end is expanded and the second end is compressed, such that an opening of the first end faces in a direction proximal to a tubular body and comprises a diameter similar to a diameter of a lumen of the vessel or has a shape corresponding 
With respect to base claim 33, none of the prior art of record, alone or in combination, discloses a material capture system, comprising, inter alia: a tubular body comprising a first end and a second end, wherein the first end comprises a capture guide comprising a diameter or a cross-sectional shape, wherein the tubular body is transformable to a first expanded configuration in which the first end, the capture guide, and a first portion adjacent to the first end are expanded, wherein the second end is compressed in the first expanded configuration, wherein the tubular body has a first expanded axial length in the first expanded configuration, wherein the tubular body is expandable to the diameter or cross-sectional shape defined by the capture guide, wherein the capture guide is configured to support the first end in maintaining an opening of the first end when the capture guide is expanded, wherein the tubular body is transformable to a second expanded configuration in which the tubular body has a second expanded axial length while maintaining or substantially maintaining the diameter or cross-sectional shape defined by the capture guide, and wherein the tubular body is configured to axially lengthen or shorten through a working range while substantially maintaining the width.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruzzi et al. (U.S. Pat. No. 11,278,307) teach a material capture system.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771